Citation Nr: 0915567	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen service connection for diabetes mellitus, type II, to 
include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and November 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
April 2003 rating decision denied the  claim for service 
connection for PTSD.  In a November 2008 rating decision, the 
RO denied the claim for service connection for diabetes 
mellitus, type II.  The Veteran has appealed both decisions.  

An October 2007 Court order vacated a July 2006 Board 
decision denial of service connection for PTSD.  In February 
2008, the Board remanded the issue of service connection for 
PTSD to the RO for additional development that included 
requesting morning reports in an attempt to verify an in-
service stressful event. 

In February 2009, the Veteran testified at the RO during a 
video conference Board hearing before the undersigned Acting 
Veterans Law Judge in Washington, DC.  A transcript of the 
hearing is of record.  Following the hearing, the record was 
held open for 30 days, during which time the Veteran's 
attorney submitted additional evidence of a July 2005 
disability determination from the U.S. Social Security 
Administration (SSA), Office of Hearings and Appeals.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant, if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in October 2002, January 2005, November 
2006, and August 2008.  The VCAA duty to assist also requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
C.F.R. § 3.159.  

The Board notes that the RO previously denied the Veteran's 
claim for service connection for diabetes in March 2004 and 
September 2004.  While the August 2008 correspondence 
notified the Veteran that he needed to submit new and 
material evidence to reopen his claim for service connection 
for diabetes, such letter did not accurately inform the 
Veteran of the date of the RO's prior final denial and, 
therefore, did not fully comply with the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any 
event, despite this notice in the August 2008 notification, 
the RO subsequently adjudicated the claim on the merits in 
its November 2008 rating decision and its January 2009 
statement of the case, but did not notify the Veteran of the 
regulatory requirements of new and material evidence.  

Regardless of what the RO has done, where there is a prior 
final denial, the Board must address the question of whether 
new and material evidence has been received to reopen a 
claim, because the issue goes to the Board's jurisdiction to 
reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Hence, the Board has characterized the 
claim as found on the title page.  On remand, the AMC/RO must 
provide the Veteran proper VCAA notice, pursuant to Kent, and 
adjudicate the question of whether new and material evidence 
has been received to reopen service connection for diabetes 
mellitus, type II, before addressing the claim on the merits.  

During his video conference Board hearing in February 2009, 
the Veteran testified that he was in receipt of disability 
benefits from the Social Security Administration (SSA).  He 
said that these benefits were based on his PTSD, and that his 
diabetes might have been listed as a secondary disability.  
He also testified that SSA examined him for PTSD and diabetes 
with three different examiners in North Carolina.  

Following the hearing, the record in this matter was held 
open for 30 days after the hearing for the Veteran's attorney 
to submit Social Security records.  In March 2009, the 
attorney submitted a copy of SSA's July 2005 administrative 
decision awarding disability benefits as well as a copy of a 
portion of a September 2002 claim with the State of North 
Carolina's Department of State Treasurer Retirement Systems 
Division signed by his private psychiatrist.  Other 
supporting medical documentation that was considered by SSA 
was not submitted along with the disability determination.  
The supporting medical documentation may prove useful in this 
Veteran's case on both issues on appeal. 

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file copies of all medical 
records, both examination reports and any treatment records, 
underlying that SSA determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding pertinent VA and non-VA records.  The 
claims file reflects that the Veteran has received outpatient 
psychiatric treatment from a private psychiatrist, Dr. 
H.E.B., Jr.; however, as the claims file only includes 
records dated up to September 2003, any additional records 
should be obtained.  Further, the claims file also includes 
treatment and evaluation records from the Durham VA Medical 
Center ("VAMC") dated up to December 2003; however, in a 
June 2004 letter, a physician and a physician's assistant 
indicated that the Veteran was being treated at the Durham 
VAMC.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
VCAA notice, under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and as outlined 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that includes an 
explanation as to the new and material 
evidence needed to reopen the prior final 
denial of service connection for diabetes 
mellitus, type II, to include as a result 
of exposure to herbicides.

2.  The AMC/RO should obtain from the U.S. 
Social Security Administration (SSA) 
copies of the supporting records pertinent 
to the Veteran's claim for Social Security 
disability benefits, including all medical 
records relied upon, including all 
examination reports and any treatment 
records.  If medical evidence utilized in 
processing such claim is not available, 
that fact should be documented by SSA, and 
such notice should be entered in the 
claims folder.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were made, 
should also be requested.

3.  The AMC/RO should contact the Veteran 
and his attorney and obtain the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA or private, who treated the 
Veteran for PTSD and diabetes and whose 
records are not found within the claims 
file.  Of particular interest are any 
private medical records from the private 
psychiatrist, 
Dr. H.E.B., Jr., dated from September 2003 
to the present, and any outstanding 
records of evaluation and/or treatment 
from the Durham VAMC for the period from 
December 2003 to the present.  

After the Veteran has signed any 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his attorney are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for PTSD and whether new and 
material evidence has been received to 
reopen service connection for diabetes 
mellitus, type II, to include as a result 
of exposure to herbicides, should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his attorney 
should be furnished a supplemental 
statement of the case, and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


